


109 HR 6059 IH: Santa Rosa Urban Water Reuse

U.S. House of Representatives
2006-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6059
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2006
			Ms. Woolsey
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  the Santa Rosa Urban Water Reuse Plan.
	
	
		1.Short titleThis Act may be cited as the
			 Santa Rosa Urban Water Reuse
			 Plan Act.
		2.Project
			 authorization
			(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 amended by adding at the end the following new section:
				
					16__.City of Santa
				Rosa, California, Urban Water Reuse Plan
						(a)AuthorizationThe Secretary, in cooperation with the City
				of Santa Rosa, California, is authorized to participate in the design,
				planning, and construction of projects to implement the plan titled
				Santa Rosa Urban Water Reuse Plan.
						(b)Cost
				shareThe Federal share of
				the costs of the projects authorized by this section shall not exceed 25
				percent of the total cost. The Secretary shall credit the City of Santa Rosa
				with the value of all expenditures made before the date of the enactment of
				this section that are used toward completion of projects that are compatible
				with this section.
						(c)LimitationFederal
				funds shall not be used for the operation or maintenance of a project
				authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section
				$20,000,000.
						.
			(b)Conforming
			 AmendmentThe table of sections in section 2 of Public Law
			 102–575 is amended by inserting after the last item relating to title XVI the
			 following:
				
					
						16__. City of Santa Rosa, California,
				Urban Water Reuse
				Plan.
					
					.
			
